Campbell, Chief Justice,
delivered the opinion of the court:
The only question for decision is whether the plaintiff can recover the amounts of certain deductions from its bills on account of land grant, where it appears that plaintiff presented its bills with land-grant deductions therefrom and they were paid as rendered, there being no protest or objection made by plaintiff when its bills were rendered or when it accepted payments of them as rendered. The original petition in this case sought recovery for land-grant *20deductions from bills that plaintiff had rendered, and in all of them the land-grant deductions were made, but on part of these bills there were stamped protests against liability for land grant. On the others there was no protest on the bills nor protest, or objection when the plaintiff was paid and accepted payment of them as presented. The bills mentioned as having protests stamped upon them were by plaintiff made the subject of a later suit, No. 34613, in this court, and for these protested bills plaintiff was awarded judgment in suit No. 34613 on June 28, 1920. See 55 C. Cls. 537. These items for which judgment was recovered are eliminated from the amended petition in the instant case. But having rendered its bills with land-grant deductions and been paid the amounts of them without protest or objection made either when the bills were presented or when they were paid, the plaintiff can not recover the amounts of these unprotested bills. See Southern Pacific Co. case, 268 U. S. 263, 268, and cases there cited.
The petition should be dismissed. And it is so ordered.
GRAham, Judge; Hat, Judge; DowNev, Judge; and Booth, Judge, concur.